DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 29, 2022 has been entered and considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,921,912 in view of Wolter, U.S. Patent 9,965,116 B1 (hereinafter Wolter). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 9 of U.S. Patent No. 10,921,912:
Instant Application
U.S. Patent No. 
10,921,912
Claim 1
Claim 9
A computing device, comprising: a touch screen; at least one memory; at least one processor to execute instructions to: determine parameters associated with an input overlay device overlying the touch screen, the input overlay device separate from the computing device, the parameters to identify a first area of the touch screen and a second area of the touch screen different than the first area, the first area corresponding to an area of the touch screen covered by the input overlay device; detect a position of a touch on the touch screen; when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and
The compute device of claim 1, wherein the one or more parameters of the input overlay device define an area of the touch screen display relative to a position of the input overlay device where touch inputs are to be ignored by the compute device, wherein the touch input controller circuitry is further to: detect a position of a second touch on the touch screen display; wherein the one or more parameters of the input overlay device define an area of the touch screen display relative to a position of the input overlay device where touch inputs are to be ignored by the compute device; detect a position of a first touch on the portion of the touch screen display covered by the input overlay device; determine an input based on the position of the first touch and the one or more parameters of the input overlay device;
when the position of the touch is in the second area, ignore the touch.
determine whether the position of the second touch is in the area of the touch screen display relative to the position of the input overlay device where touch inputs are to be ignored; and ignore the second touch in response to a determination that the position of the second touch is in the area of the touch screen display relative to the position of the input overlay device where touch inputs are to be ignored.


Independent claim 1 of the instant application teaches “A computing device, comprising: a touch screen; at least one memory; at least one processor to execute instructions to: determine parameters associated with an input overlay device overlying the touch screen, the input overlay device separate from the computing device, the parameters to identify a first area of the touch screen and a second area of the touch screen different than the first area, the first area corresponding to an area of the touch screen covered by the input overlay device; detect a position of a touch on the touch screen; when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.” The issued patent 10,921,912 does not expressly teach: the input overlay device separate from the computing device.  However, Wolter teaches the input overlay device separate from the computing device (FIGS. 1-9, Cols. 8 and 9, Lines 62-67 and 1-25 of Wolter (i.e., Wolter teaches a removable overlay provided for the consumer terminal or even the second computing device)).  Furthermore, U.S. Patent No. 10,921,912 and Wolter are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device to suitably detect a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of U.S. Patent No. 10,921,912 based on Wolter to have the input overlay device separate from the computing device.  One reason for the modification as taught by Wolter is to have a system with a suitable overlay for facilitating engagement with a touch screen by a visually impaired person (ABSTRACT and Cols. 8 and 9, Lines 66-67 and Lines 1-25, respectively of Wolter).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,921,912 in view of Wolter. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 7 of this application and respective claim 17 of U.S. Patent No. 10,921,912:
Instant Application
U.S. Patent No. 
10,921,912
Claim 7
Claim 17
At least one computer-readable storage device comprising instructions that, when executed, cause at least one processor of a computing device to at least: determine parameters associated with an input overlay device removably supported by a touch screen of the computing device, the input overlay device separate from the computing device, the parameters to identify a first area of the touch screen and a second area of the touch screen different than the first area, the first area corresponding to an area of the touch screen covered by the input overlay device; detect a position of a touch on the touch screen; when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and
One or more non-transitory computer-readable media comprising a plurality of instructions stored thereon that, when executed, causes a compute device to: determine that an input overlay device has been placed on top of at least a portion of a touch screen display of the compute device; determine one or more parameters of the input overlay device, 

when the position of the touch is in the second area, ignore the touch.
detect a position of a second touch on the touch screen display; determine whether the position of the second touch is in the area of the touch screen display relative to the position of the input overlay device; and ignore the second touch in response to a determination that the position of the second touch is in the area of the touch screen display relative to the position of the input overlay device where touch inputs are to be ignored.


Independent claim 7 of the instant application teaches “At least one computer-readable storage device comprising instructions that, when executed, cause at least one processor of a computing device to at least: determine parameters associated with an input overlay device removably supported by a touch screen of the computing device, the input overlay device separate from the computing device, the parameters to identify a first area of the touch screen and a second area of the touch screen different than the first area, the first area corresponding to an area of the touch screen covered by the input overlay device; detect a position of a touch on the touch screen; when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.” The issued patent 10,921,912 does not expressly teach: the input overlay device separate from the computing device.  However, Wolter teaches the input overlay device separate from the computing device (FIGS. 1-9, Cols. 8 and 9, Lines 62-67 and 1-25 of Wolter (i.e., Wolter teaches a removable overlay provided for the consumer terminal or even the second computing device)).  Furthermore, U.S. Patent No. 10,921,912 and Wolter are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device to suitably detect a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of U.S. Patent No. 10,921,912 based on Wolter to have the input overlay device separate from the computing device.  One reason for the modification as taught by Wolter is to have a system with a suitable overlay for facilitating engagement with a touch screen by a visually impaired person (ABSTRACT and Cols. 8 and 9, Lines 66-67 and Lines 1-25, respectively of Wolter).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,921,912 in view of Gray, U.S. Patent Application Publication 2013/0079139 A1 (hereinafter Gray). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 13 of this application and respective claim 1 of U.S. Patent No. 10,921,912:
Instant Application
U.S. Patent No. 
10,921,912
Claim 13
Claim 1
A computing device comprising: means for displaying, the displaying means including means for sensing a touch on the displaying means; and
A compute device for interfacing with an input overlay device, the compute device comprising: a touch screen display;
means for processing to: determine parameters associated with an input overlay device placed on top of the displaying means, the input overlay device separate from the computing device, the parameters to identify a first area of the displaying means and a second area of the displaying means different than the first area, the first area corresponding to an area of the displaying means covered by the input overlay device; 
overlay determiner circuitry to: determine that the input overlay device has been placed on top of at least a portion of the touch screen display; and determine one or more parameters of the input overlay device, wherein the one or more parameters of the input overlay device includes an area of the touch screen display to be used as a touchpad for controlling a position of a cursor; and touch input controller circuitry to:
detect a position of the touch on the displaying means; when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.
detect a position of a touch on the portion of the touch screen display covered by the input overlay device; and determine an input based on the position of the touch and the one or more parameters of the input overlay device.


Independent claim 13 of the instant application teaches “A computing device comprising: means for displaying, the displaying means including means for sensing a touch on the displaying means; and means for processing to: determine parameters associated with an input overlay device placed on top of the displaying means, the input overlay device separate from the computing device, the parameters to identify a first area of the displaying means and a second area of the displaying means different than the first area, the first area corresponding to an area of the displaying means covered by the input overlay device; detect a position of the touch on the displaying means; when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.” The issued patent 10,921,912 does not expressly teach: the input overlay device separate from the computing device.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “the input overlay device separate from the computing device”, since omitting the further limitations do not prevent the apparatus from functioning properly, and the claim is in “comprising” format indicating other elements could be added.  In addition, claim 1 of the issued patent 10,921,912 does not expressly teach: when the position of the touch is in the second area, ignore the touch.  However, Gray teaches when the position of the touch is in the second area, ignore the touch (FIG. 1, paragraph[0058] of Gray teaches the multi-touch detection system 100 also includes a touch detection determination device (e.g., the detection circuit 108, the ADC 110, the touch panel control circuit 112, main control circuit 114, etc., comprising one or more microprocessors or the like); the touch detection determination device is configured to determine a detected touch as acceptable if the detected touch is based on an active region in correspondence or registration with one of the button configurations; on the other hand, the touch detection determination device is configured to determine a detected touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of the button configurations; this embodiment is advantageous in adaptively tailoring the responsiveness or sensibility of the display device 101 based on a particular one or more of overlay(s) provided thereon; and for example, when an overlay 106 including various button configurations is provided, where the button configurations cover only one half of the surface of a display device 101, then only those touches on that half of the surface are acted upon while touches on the other half of the surface are ignored, and See also at least paragraphs[0038] and [0055] of Gray (i.e., Gray teaches teach circuitry including microprocessors for acting on touches on half of a surface of a display that is covered by an overlay that includes various button configurations, and ignoring touches on other half of the surface of the display device that is not covered by the overlay)). 
Furthermore, U.S. Patent No. 10,921,912 and Gray are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device to suitably detect a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of U.S. Patent No. 10,921,912 based on Gray such that when the position of the touch is in the second area, ignore the touch.  One reason for the modification as taught by Gray is to determine a touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of button configurations (paragraph[0058] of Gray).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,921,912 in view of Wolter. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 19 of this application and respective claim 11 of U.S. Patent No. 10,921,912:
Instant Application
U.S. Patent No. 
10,921,912
Claim 19
Claim 11
An input overlay device comprising: a base; 27Docket No. AA8863-US-C1 markers carried by the base, the markers detectable by a touch screen of a computing device when the base is on the touch screen, the markers to indicate to the computing device that the input overlay device is on the touch screen; and
An input overlay device for a compute device, the input overlay device comprising: Page 4 of 10U.S. Serial No. 16/144,402Atty. Docket No.: AA8863-USAmendment Under 37 CFR 1.312a base including a top side and a bottom side, wherein the bottom side is to be placed on a touch screen display of the compute device; one or more index dots on the bottom side of the base, wherein the one or more index dots indicate to the compute device that the input overlay device has been placed on the touch screen display; and
a push button having a top side and a bottom side, the bottom side to contact the touch screen when the top side of the push button is pressed by a user, the push button including a conductive material extending between the top side and the bottom side to electrically couple a capacitance of the user at the top side of the push button to the touch screen at the bottom side of the push button when the push button is pressed by the user.
one or more push buttons configured to move, upon application of force, from a first position to a second position such that, when the input overlay device is placed on the touch screen display, the corresponding push button is in contact with the touch screen display in the second position and is not in contact with the touch screen display in the first position, wherein each of the one or more push buttons includes a conductive segment extending from a top of the corresponding push button to a bottom of the corresponding push button such that, when a finger of a user is placed on the top of the corresponding push button when the corresponding push button is in the second position, the conductive segment electrically couples a capacitance of the finger of the user to the touch screen display.


Independent claim 19 of the instant application teaches “A computing device, comprising: a touch screen; at least one memory; at least one processor to execute instructions to: determine parameters associated with an input overlay device overlying the touch screen, the input overlay device separate from the computing device, the parameters to identify a first area of the touch screen and a second area of the touch screen different than the first area, the first area corresponding to an area of the touch screen covered by the input overlay device; detect a position of a touch on the touch screen; when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.” The issued patent 10,921,912 does not expressly teach: the markers detectable by a touch screen of a computing device when the base is on the touch screen.  However, Wolter teaches the markers detectable by a touch screen of a computing device when the base is on the touch screen (FIGS. 5-9, Cols. 2 and 3, Lines 57-67 and Lines 1-3 respectively; Col. 7, Lines 30-52; Col. 10, Lines 33-52; and Col. 11, Lines 12-67 of Wolter (i.e., Wolter teaches at least a processor of the second computing device determining a position and even orientation of the overlay by using locating elements of the overlay)).  Furthermore, U.S. Patent No. 10,921,912 and Wolter are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device to suitably detect a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of U.S. Patent No. 10,921,912 based on Wolter to have the markers detectable by a touch screen of a computing device when the base is on the touch screen.  One reason for the modification as taught by Wolter is to have a system with a suitable overlay for facilitating engagement with a touch screen by a visually impaired person (ABSTRACT and Cols. 8 and 9, Lines 66-67 and Lines 1-25, respectively of Wolter).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 13, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter, U.S. Patent 9,965,116 B1 (hereinafter Wolter), in view of Gray, U.S. Patent Application Publication 2013/0079139 A1 (hereinafter Gray).
Regarding claim 1, Wolter teaches a computing device, comprising: a touch screen (410 and 412 FIGS. 1-4, Col. 7, Line 14-29; Cols. 8 and 9, Lines 10-67 and Lines 1-25, respectively of Wolter (i.e., Wolter teaches a second terminal (i.e., a consumer terminal) that includes a second computing device that is a touch screen)); 
at least one memory; at least one processor to execute instructions to (258 and 260, 250 FIGS. 1-4, Col. 5, Lines 14-31; Cols. 6 and 7, Lines 42-67 and Lines 1-13 respectively, and Col. 7, Lines 30-52 of Wolter (i.e., Wolter teaches at least instructions stored in memory and the consumer terminal having a processor to execute the instruction, wherein the processor is coupled to the memory)): 
determine parameters associated with (FIGS. 1-9, Cols. 2 and 3, Lines 57-67 and Lines 1-3 respectively; Col. 10, Lines 33-52; and Col. 11, Lines 12-67 of Wolter (i.e., Wolter teaches at least determining a position and even orientation of an overlay by using locating elements of the overlay)) an input overlay device overlying the touch screen, the input overlay device separate from the computing device (500 FIGS. 1-9, Cols. 8 and 9, Lines 62-67 and 1-25 of Wolter (i.e., Wolter teaches a removable overlay provided for the consumer terminal or even the second computing device)), the parameters to identify a first area of the touch screen and a second area of the touch screen different than the first area, the first area corresponding to an area of the touch screen covered by the input overlay device; detect a position of a touch on the touch screen (FIGS. 1-9, Col. 10, Lines 4-52 of Wolter (i.e., Wolter teaches detecting fingers at the locating elements in order to provide a position of the overlay relative to the touch screen of the computing device, wherein the overlay includes a first portion corresponding to an area for signature on the touch screen and a second portion corresponding to an area for a PIN pad entry on the touch screen)); but does not expressly teach when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.  
However, Gray teaches when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch (FIGS. 1 and 7B, paragraph[0058] of Gray teaches the multi-touch detection system 100 also includes a touch detection determination device (e.g., the detection circuit 108, the ADC 110, the touch panel control circuit 112, main control circuit 114, etc., comprising one or more microprocessors or the like); the touch detection determination device is configured to determine a detected touch as acceptable if the detected touch is based on an active region in correspondence or registration with one of the button configurations; on the other hand, the touch detection determination device is configured to determine a detected touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of the button configurations; this embodiment is advantageous in adaptively tailoring the responsiveness or sensibility of the display device 101 based on a particular one or more of overlay(s) provided thereon; and for example, when an overlay 106 including various button configurations is provided, where the button configurations cover only one half of the surface of a display device 101, then only those touches on that half of the surface are acted upon while touches on the other half of the surface are ignored, and See also at least paragraphs[0038] and [0055] of Gray (i.e., Gray teaches teach circuitry including microprocessors for acting on touches on half of a surface of a display device that is covered by an overlay that includes various button configurations, and ignoring touches on other half of the surface of the display device that is not covered by the overlay)).
Furthermore, Wolter and Gray are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device to suitably detect a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Wolter based on Gray such that when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.  One reason for the modification as taught by Gray is to determine a touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of button configurations (paragraph[0058] of Gray).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 3, Wolter and Gray teach the computing device of claim 1, wherein the at least one processor is to determine the parameters based on markers on the input overlay device detected via the touch screen (732, 734, and 736 FIGS. 1-9, Cols. 2 and 3, Lines 57-67 and Lines 1-3 respectively; Col. 7, Lines 30-52; Col. 10, Lines 33-52; and Col. 11, Lines 12-67 of Wolter (i.e., Wolter teaches at least the processor determining a position and even orientation of an overlay by using locating elements of the overlay)).  
Regarding claim 7, Wolter teaches at least one computer-readable storage device comprising instructions that, when executed, cause at least one processor of a computing device to at least (258 and 260, 250, 410 FIGS. 1-4, Col. 5, Lines 14-31; Cols. 6 and 7, Lines 42-67 and Lines 1-52 respectively; Cols. 8 and 9, Lines 10-67 and Lines 1-25, respectively of Wolter (i.e., Wolter teaches at least instructions stored in memory and a processor, within a second terminal (i.e., a consumer terminal) having a computing device that is a touch screen, to execute the instructions, wherein the processor is coupled to the memory)):
determine parameters associated with (FIGS. 1-9, Cols. 2 and 3, Lines 57-67 and Lines 1-3 respectively; Col. 10, Lines 33-52; and Col. 11, Lines 12-67 of Wolter (i.e., Wolter teaches at least determining a position and even orientation of an overlay by using locating elements of the overlay)) an input overlay device removably supported by a touch screen of the computing device, the input overlay device separate from the computing device (500 FIGS. 1-9, Cols. 8 and 9, Lines 62-67 and 1-25 of Wolter (i.e., Wolter teaches a removable overlay provided for the consumer terminal or even the second computing device)), the parameters to identify a first area of the touch screen and a second area of the touch screen different than the first area, the first area corresponding to an area of the touch screen covered by the input overlay device; detect a position of a touch on the touch screen (FIGS. 1-9, Col. 10, Lines 4-52 of Wolter (i.e., Wolter teaches detecting fingers at the locating elements in order to provide a position of the overlay relative to the touch screen of the computing device, wherein the overlay includes a first portion corresponding to an area for signature on the touch screen and a second portion corresponding to an area for a PIN pad entry on the touch screen)); but does not expressly teach when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.  
However, Gray teaches when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch (FIGS. 1 and 7B, paragraph[0058] of Gray teaches the multi-touch detection system 100 also includes a touch detection determination device (e.g., the detection circuit 108, the ADC 110, the touch panel control circuit 112, main control circuit 114, etc., comprising one or more microprocessors or the like); the touch detection determination device is configured to determine a detected touch as acceptable if the detected touch is based on an active region in correspondence or registration with one of the button configurations; on the other hand, the touch detection determination device is configured to determine a detected touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of the button configurations; this embodiment is advantageous in adaptively tailoring the responsiveness or sensibility of the display device 101 based on a particular one or more of overlay(s) provided thereon; and for example, when an overlay 106 including various button configurations is provided, where the button configurations cover only one half of the surface of a display device 101, then only those touches on that half of the surface are acted upon while touches on the other half of the surface are ignored, and See also at least paragraphs[0038] and [0055] of Gray (i.e., Gray teaches teach circuitry including microprocessors for acting on touches on half of a surface of a display device that is covered by an overlay that includes various button configurations, and ignoring touches on other half of the surface of the display device that is not covered by the overlay)).
Furthermore, Wolter and Gray are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device to suitably detect a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Wolter based on Gray such that when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.  One reason for the modification as taught by Gray is to determine a touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of button configurations (paragraph[0058] of Gray).  The same motivation and rationale to combine for claim 7 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 9, Wolter and Gray teach the at least one computer-readable storage device of claim 7, wherein the instructions are to cause the at least one processor to determine the parameters based on markers on the input overlay device detected via the touch screen (732, 734, and 736 FIGS. 1-9, Cols. 2 and 3, Lines 57-67 and Lines 1-3 respectively; Col. 7, Lines 30-52; Col. 10, Lines 33-52; and Col. 11, Lines 12-67 of Wolter (i.e., Wolter teaches at least the processor determining a position and even orientation of an overlay by using locating elements of the overlay)).
Regarding claim 13, Wolter teaches a computing device comprising: means for displaying, the displaying means including means for sensing a touch on the displaying means; and means for processing to (410, 412, 250 FIGS. 1-4, Col. 5, Lines 14-31; Cols. 6 and 7, Lines 42-67 and Lines 1-52 respectively; Cols. 8 and 9, Lines 10-67 and Lines 1-25, respectively of Wolter (i.e., Wolter teaches at least instructions stored in memory and a processor, within a second terminal (i.e., a consumer terminal) having a computing device that is a touch screen, to execute the instructions, wherein the processor is coupled to the memory)): determine parameters associated with (FIGS. 1-9, Cols. 2 and 3, Lines 57-67 and Lines 1-3 respectively; Col. 10, Lines 33-52; and Col. 11, Lines 12-67 of Wolter (i.e., Wolter teaches at least determining a position and even orientation of an overlay by using locating elements of the overlay)) an input overlay device placed on top of the displaying means, the input overlay device separate from the computing device (500 FIGS. 1-9, Cols. 8 and 9, Lines 62-67 and 1-25 of Wolter (i.e., Wolter teaches a removable overlay provided for the consumer terminal or even the second computing device)), the parameters to identify a first area of the displaying means and a second area of the displaying means different than the first area, the first area corresponding to an area of the displaying means covered by the input overlay device; detect a position of the touch on the displaying means (FIGS. 1-9, Col. 10, Lines 4-52 of Wolter (i.e., Wolter teaches detecting fingers at the locating elements in order to provide a position of the overlay relative to the touch screen of the computing device, wherein the overlay includes a first portion corresponding to an area for signature on the touch screen and a second portion corresponding to an area for a PIN pad entry on the touch screen)); but does not expressly teach when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.
However, Gray teaches when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch (FIGS. 1 and 7B, paragraph[0058] of Gray teaches the multi-touch detection system 100 also includes a touch detection determination device (e.g., the detection circuit 108, the ADC 110, the touch panel control circuit 112, main control circuit 114, etc., comprising one or more microprocessors or the like); the touch detection determination device is configured to determine a detected touch as acceptable if the detected touch is based on an active region in correspondence or registration with one of the button configurations; on the other hand, the touch detection determination device is configured to determine a detected touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of the button configurations; this embodiment is advantageous in adaptively tailoring the responsiveness or sensibility of the display device 101 based on a particular one or more of overlay(s) provided thereon; and for example, when an overlay 106 including various button configurations is provided, where the button configurations cover only one half of the surface of a display device 101, then only those touches on that half of the surface are acted upon while touches on the other half of the surface are ignored, and See also at least paragraphs[0038] and [0055] of Gray (i.e., Gray teaches teach circuitry including microprocessors for acting on touches on half of a surface of a display device that is covered by an overlay that includes various button configurations, and ignoring touches on other half of the surface of the display device that is not covered by the overlay)).
Furthermore, Wolter and Gray are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device to suitably detect a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Wolter based on Gray such that when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.  One reason for the modification as taught by Gray is to determine a touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of button configurations (paragraph[0058] of Gray).  The same motivation and rationale to combine for claim 13 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 15, Wolter and Gray teach the computing device of claim 13, wherein the processing means is to determine the parameters based on markers on the input overlay device detected via the displaying means (732, 734, and 736 FIGS. 1-9, Cols. 2 and 3, Lines 57-67 and Lines 1-3 respectively; Col. 7, Lines 30-52; Col. 10, Lines 33-52; and Col. 11, Lines 12-67 of Wolter (i.e., Wolter teaches at least the processor determining a position and even orientation of an overlay by using locating elements of the overlay)).
Regarding claim 24, Wolter and Gray teach the computing device of claim 1, wherein the second area corresponds to an area of the touch screen uncovered by the input overlay device (FIGS. 1 and 7B, paragraph[0058] of Gray teaches the multi-touch detection system 100 also includes a touch detection determination device (e.g., the detection circuit 108, the ADC 110, the touch panel control circuit 112, main control circuit 114, etc., comprising one or more microprocessors or the like); the touch detection determination device is configured to determine a detected touch as acceptable if the detected touch is based on an active region in correspondence or registration with one of the button configurations; on the other hand, the touch detection determination device is configured to determine a detected touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of the button configurations; this embodiment is advantageous in adaptively tailoring the responsiveness or sensibility of the display device 101 based on a particular one or more of overlay(s) provided thereon; and for example, when an overlay 106 including various button configurations is provided, where the button configurations cover only one half of the surface of a display device 101, then only those touches on that half of the surface are acted upon while touches on the other half of the surface are ignored, and See also at least paragraphs[0038] and [0055] of Gray (i.e., Gray teaches teach circuitry including microprocessors for acting on touches on half of a surface of a display device that is covered by an overlay that includes various button configurations, and ignoring touches on other half of the surface of the display device that is not covered by the overlay)).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter, in view of Wu et al., U.S. Patent Application Publication 2009/0237362 A1 (hereinafter Wu).
Regarding claim 19, Wolter teaches an input overlay device comprising (500 FIGS. 1-5, Cols. 8 and 9, Lines 62-67 and 1-25 of Wolter (i.e., Wolter teaches a removable overlay provided for a consumer terminal or even a second computing device of the consumer terminal)): 
a base (722 and 724 FIG. 5-7, Col. 3, Lines 4-12; and Col. 10, Lines 4-32 of Wolter (i.e., Wolter teaches the overlay includes a first portion and second portion attachable to the second computing device by an adhesive)); 27Docket No. AA8863-US-C1 markers carried by the base, the markers detectable by a touch screen of a computing device when the base is on the touch screen (732, 734, and 736 FIGS. 5-9, Cols. 2 and 3, Lines 57-67 and Lines 1-3 respectively; Col. 7, Lines 30-52; Col. 10, Lines 33-52; and Col. 11, Lines 12-67 of Wolter (i.e., Wolter teaches at least a processor of the second computing device determining a position and even orientation of the overlay by using locating elements of the overlay)), the markers to indicate to the computing device that the input overlay device is on the touch screen (FIGS. 5-9, Col. 7, Lines 30-52; Col. 10, Lines 4-52; and Col. 11, Lines 12-67 of Wolter (i.e., Wolter teaches the processor of the computing device detecting fingers at the locating elements in order to provide a position of the overlay relative to the touch screen of the computing device, wherein the overlay includes the first portion corresponding to an area for signature on the touch screen and the second portion corresponding to an area for a PIN pad entry on the touch screen)); and 
a push button having a top side and a bottom side, the bottom side to contact the touch screen when the top side of the push button is pressed by a user, the push button including a conductive material extending between the top side and the bottom side (610, 625, 630 FIGS. 6A-6C, Col. 9, Lines 29-51 of Wolter teach (i.e., Wolter teaches an overlay button having a top surface and a bottom surface of a conductive cavity of the overlay button)); but does not expressly teach to electrically couple a capacitance of the user at the top side of the push button to the touch screen at the bottom side of the push button when the push button is pressed by the user.
However, Wu teaches to electrically couple a capacitance of the user at the top side of the push button to the touch screen at the bottom side of the push button when the push button is pressed by the user (FIGS. 1-5, paragraphs[0035]-[0042] of Wu (i.e., Wu teaches a capacitive coupling between a user’s finger and an overlay of capacitive touch-sensitive overlay on a touch screen display when a user touches a virtual keyboard at virtual button locations on the touch screen display corresponding to letters entered)).
Furthermore, Wolter and Wu are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device to suitably detect a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Wolter based on Wu teaches to electrically couple a capacitance of the user at the top side of the push button to the touch screen at the bottom side of the push button when the push button is pressed by the user.  One reason for the modification as taught by Wu is to suitably determine a user-selection from a touch at a touch-sensitive input surface of an electronic device (ABSTRACT and paragraph[0001] of Wu).  The same motivation and rationale to combine for claim 19 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 20, Wolter and Wu teach the input overlay device of claim 19, wherein the base and the push button are transparent or semi-transparent (FIGS. 1-2, paragraph[0036] of Wu (i.e., Wu teaches the overlay is fixed to the touch screen display with an optically clear adhesive, wherein the overlay includes capacitive touch sensors layers made of indium tin oxide)).  
Regarding claim 21, Wolter and Wu teach the input overlay device of claim 19, wherein an arrangement of the markers indicate one or more input overlay device parameters for the computing device to use to interpret an input associated with the push button being pressed FIGS. 1-9, Cols. 2 and 3, Lines 57-67 and Lines 1-3 respectively; Col. 7, Lines 30-52; Col. 10, Lines 4-52; and Col. 11, Lines 12-67 of Wolter (i.e., Wolter teaches at least the processor determining a position and even orientation of the overlay by using locating elements of the overlay, and detecting fingers at the locating elements in order to provide the position of the overlay relative to the touch screen of the computing device, wherein the overlay includes a first portion corresponding to an area for signature on the touch screen and a second portion corresponding to an area for a PIN pad entry on the touch screen)).

Potentially Allowable Subject Matter
Claims 2, 4-6, 8, 10-12, 14, 16-18, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome double patenting rejection(s) indicated above, because for each of claims 2, 4-6, 8, 10-12, 14, 16-18, and 22-23 the prior art references of record do not teach the combination of all element limitations as presently claimed

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that the prior art of record do not disclose or suggest the following: “when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch”.
In regard to currently amended claim 7, Applicants submitted that the prior art of record do not disclose or suggest the following: “when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch”.
In regard to currently amended claim 13, Applicants submitted that the prior art of record do not disclose or suggest the following: “when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch”.
In regard to currently amended claim 19, Applicants submitted that the prior art of record do not disclose or suggest the following: “the push button including a conductive material extending between the top side and the bottom side to electrically couple a capacitance of the user at the top side of the push button to the touch screen at the bottom side of the push button when the push button is pressed by the user”.
Examiner respectfully disagrees.  Specifically, in regard to arguments ‘A’, ‘B’, and ‘C’ summarized above at least paragraph[0058] of Gray teaches the multi-touch detection system 100 also includes a touch detection determination device (e.g., the detection circuit 108, the ADC 110, the touch panel control circuit 112, main control circuit 114, etc., comprising one or more microprocessors or the like); the touch detection determination device is configured to determine a detected touch as acceptable if the detected touch is based on an active region in correspondence or registration with one of the button configurations; on the other hand, the touch detection determination device is configured to determine a detected touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of the button configurations; this embodiment is advantageous in adaptively tailoring the responsiveness or sensibility of the display device 101 based on a particular one or more of overlay(s) provided thereon; and for example, when an overlay 106 including various button configurations is provided, where the button configurations cover only one half of the surface of a display device 101, then only those touches on that half of the surface are acted upon while touches on the other half of the surface are ignored, and See also at least paragraphs[0038] and [0055] of Gray.
Thus, Gray teaches circuitry including microprocessors for acting on touches on half of a surface of a display device that is covered by an overlay that includes various button configurations, and ignoring touches on other half of the surface of the display device that is not covered by the overlay.
Furthermore, as mentioned above, Wolter and Gray are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device to suitably detect a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Wolter based on Gray such that when the position of the touch is in the first area, determine an input for the computing device based on the position of the touch; and when the position of the touch is in the second area, ignore the touch.  One reason for the modification as taught by Gray is to determine a touch as not acceptable if the detected touch is based on an active region that is not in correspondence or registration with one of button configurations (paragraph[0058] of Gray).
In addition, in regard to argument ‘D’ summarized above at least Col. 9, Lines 29-51 of Wolter teach reference is now made to FIGS. 6A-6E showing example embodiments of an overlay button. FIG. 6A shows a side view of an overlay 600 having plurality of buttons 610, 612, 614, 616 and a topmost coating 618; the overlay buttons 610, 612, 614, 616 can comprise cut-out openings, similar to those shown in FIG. 5, or can be a button with an outer coating to protect an inner cavity of the buttons 610, 612, 614 and 616; FIG. 6B shows an example soft button cavity 620 having a top surface coating 625; the soft button cavity 620 can be filled with air or liquid that is capable of detecting a change in the amount of pressure within the cavity 620; the cavity 620 can be filled with a conductive material such that contact with the top surface 625 causes the material inside the cavity 620 to detect a contact, and to register selection of the soft button to provide appropriate feedback as a selection of the underlying soft button; the top surface 625 of the button can be curved as a contact lens such that it pops up to the position shown in FIG. 6B, and upon contact, pops down into the position shown in FIG. 6C; FIG. 6C shows the example soft button opening 620 and top surface 425 with the button shown in a depressed position; and the top surface 625 can be a capacitive plastic in some embodiments that detects touch.
Thus, Wolter teaches an overlay button having a top surface and a bottom surface of a conductive cavity of the overlay button, wherein contact with the button causes capacitive input to be sent to an underlaying capacitive component.
Still in addition, paragraph[0040] of Wu teach capacitive coupling between the user's finger and the capacitive touch screen display 38 causes a change in the electric field and the resultant signal is received at the controller 36 (step 110); the signal is analyzed at the controller 36 and resultant data transmitted to the processor 22; thus, the X and Y touch location is determined along with other attributes such as the size and the shape of the touch at the touch screen display 38 (step 112); using the touch attributes and, in particular, the X and Y location data, the input is determined by the processor 22 based on the application (step 114); the signal to the controller 36 changes, for example, when the user lifts the finger from the overlay 34, therefore ending the capacitive coupling between the finger of the user and the overlay 34, or when another finger is placed at another location on the overlay 34 (step 116); it is determined if the change results from the user lifting the finger from the overlay, thereby ending capacitive coupling (step 118); if so, the method ends and the portable electronic device 20 awaits further input from the user; on the other hand, if the user's finger is not lifted from the overlay 34 of the touch screen display 38, the touch attributes are again determined as the changed signal received at step 116 is analyzed at the controller 36 and resultant data transmitted to the processor (step 120); it is then determined if the size of the touch has changed by comparison of the attributes determined at step 120 to attributes determined at step 114 (step 122); the size of the touch can change, for example, by the user placing a second finger on the overlay 34, proximal the first finger; thus, the signal received at the controller changes in peak location and size as the two fingers are close together; alternatively, the size of the touch can change by rolling of the finger to touch a larger area on the overlay 34; if it is determined that there is no change in size of the first touch at the overlay 34 of the touch screen display 38, the method proceeds to step 114 to determine input based on the touch attributes; thus, if a user touches a second location, sufficiently spaced from the first location on the overlay 34 of the touch screen display 38 such that the two touch locations are resolved, the input is again determined based on the touch attributes determined at step 120 and based on the application; if, on the other hand, it is determined that there is a change in the size of the touch, the direction of change of location is determined based on the X and Y values determined at step 120 with X and Y values determined at step 112 (step 124); thus, if the location of the center of the signal changes with the change in size, the direction of the change is determined; and the input is then determined based on the change in direction (step 126), and See also at least paragraphs[0035]-[0039], and [0041]-[0042] of Wu.
Thus, Wu teaches capacitive coupling between a user’s finger and a touch screen display when a user’s finger is placed on a capacitive touch-sensitive overlay.
Furthermore, as mentioned above, Wolter and Wu are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device to suitably detect a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Wolter based on Wu teaches to electrically couple a capacitance of the user at the top side of the push button to the touch screen at the bottom side of the push button when the push button is pressed by the user.  One reason for the modification as taught by Wu is to suitably determine a user-selection from a touch at a touch-sensitive input surface of an electronic device (ABSTRACT and paragraph[0001] of Wu).
Also, in regard to independent claims 1, 7, 13, and 19 Applicant submitted that similar arguments apply to respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A.’,  ‘B.’, ‘C.’, and ‘D.’ summarized above, also applies to respective dependent claims.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621